DUFOUR. J.
The plaintiff sues for $294. for medical services *286rendered to one of defendant’s employees at defendant’s request. The latter avers that “it made a contract with the plaintiff, whereby the Plaintiff agreed to render all medical service necessary xxx for the sum of $50., and that on July 16th the sum of $25: was paid on account of this service xxx and the defendant now deposits in the registry of the Court to the credit of plaintiff, $25., balance due under the contract”.
June 17th, 1904.
Dr. Montz swears that no contract was made; three witnesses for defendant swears that there was an agreement that $50. should cover the whole treatment; The District Judge who saw and heard them accepted their version, and nothing warrants a different conclusion on our part.
That their testimony varies as to details, while coinciding in essential matters, is the best proof of their veracity.
The letter of defendant’s manager, invoked by the plaintiff as a circumstance in his favor, in which liability is denied for more than $50.contains a postcript to the effect that owing to the above,please give this case no further attention for our account.”
The suggestion that it was unnecessary to add this, if there was a contract for a specified sum, is satisfactorily met by Mr. Irby’s statement that he had no further use for any man making a false claim, and would have nothing further to do with him.
Judgment affirmed.